 552DECISIONS OF NATIONAL LABOR RELATIONS BOARDE. I. Du Pont De Nemours&Company and Interna-tional ChemicalWorkers Union,AFL-CIO, Peti-tionerand InternationalUnion of OperatingEngineers,AFL-CIO,Local 589, Petitioner. Cases8-RC-8951 and 8-RC-8932August 14, 1971DECISION, ORDER, AND DIRECTION OFELECTIONBY CHAIRMAN MILLER AND MEMBERS FANNING ANDPENELLOUpon petitions duly filed under Section 9(c) of theNational Labor Relations Act, as amended, a hearingwas held before Hearing Officer Samuel J. Cognata ofthe National Labor Relations Board. Federation ofIndependent Unions, Du Pont System, Local 5 (here-in referred to as Intervenor) intervened on the basisof its prior certification in a unit covering the employ-ees involved. Following the close of the hearing theRegional Director for Region 8 transferred thesecasesto the Board for decision. The Employer and thePetitionersfiled briefs.Pursuantto the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the the entire record in this case the Boardfinds:1.The Employer is engaged in commerce withinthemeaningof the Act, and it will effectuate thepurpose of the Act to assert jurisdiction herein.2.The labor organizations I involved claim to rep-resentcertain employees of the Employer.3.A question affecting commerceexists concern-ing the representation of certain employees of theEmployer within the meaning of Sections 9(c)(1) and2(6) and (7) of the Act.4.The Operating Engineers, in Case 8-RC-8932,1The OperatingEngineers contends that the Intervenor is defunctWedisagree and find that the Intervenor is a labor organization as defined in theAct For approximately40 years, the Intervenor has represented certain ofthe Employer's employees for collective-bargaining purposes and has bar-gained withthe Employerconcerning these employees'grievances, labordisputes,wages, rates of pay,hours of employment,and conditions of workIt first acquired Board certificationon July 24,1969, and was last certifiedon February 2, 1972,after intervening in a petition filedby the ChemicalWorkers and winning the election SinceFebruary 18, 1972, it has engagedin collective-bargaining negotiationswith the Employerwhich were suspend-ed by the Employerwhen the instant petitions were filed In addition, theIntervenor has processed grievances on behalf of employees,held member-ship meetings,elected officers, and has a membership of approximately 85percent of the Employer's production and maintenance employees as reflect-ed in the numberof valid dues checkoffauthorization cards on file with theEmployer Accordingly,we find that the Intervenor is a labor organizationas defined in Sec 2(5) of the Actseeksto represent a unit of sulphuric acid departmentemployees who are currently represented by the In-tervenor as part of an established unit of approxi-mately 200 production and maintenance employeesemployed at the Employer's plant in Cleveland, Ohio.The Chemical Workers, in Case 8-RC-8951, seeks torepresent all the employees currently included in theoverall production and maintenance unit. In supportof its petition, the Operating Engineersrelies on itsassertions as to the distinctive craft nature of the workperformed by the employees sought by it, the lack ofsubstantial contact between those and other plant em-ployees, the employees' separate working area andfacilities, the inadequate representation of these em-ployees by the Intervenor, and the fact that the Oper-ating Engineers has traditionally representedsimilarunits of employees.' In support of the ChemicalWorkers petition, the Chemical Workers and the Em-ployer contend that the only appropriate unit is theoverall production and maintenanceunit.They relyon the frequent daily contact between, and overlap-ping supervision of, the employees in the sulphuricacid department and other plant departments, thelong and stable bargaining history in the productionand maintenance unit, the history of participation bysulphuricaciddepartmentemployees in theIntervenor's affairs, the functional integration of thesulphuric acid department in the production process,the uniformity of working conditions in the plant in-cluding a plantwide job bidding procedure, and thefact that Chemical Workers has traditionally repre-sentedsimilar unitsof employees.' The Intervenortakes no position concerning the appropriateness ofthe units but would abide by the Board's decision, andwishes to appear on the ballot for any unit which theBoard finds appropriate 4The Employer manufactures sulphuric acid andother industrial chemicals at its plant in Cleveland,Ohio. The plant consists of 25 buildings and is dividedinto two production areas for supervisory purposes.The sulphuric acid department is in production areanumber 1.The sulphuric acid department produces sulphuricacid, of which approximately 40 percent is used withinthe plant in manufacturing other chemicals and 60percent is sold to customers. The sulphuric acid de-partment also produces steam, air pressure, coolingwater, and water for fire protection to the entire plant.2The recordindicatesthat the OperatingEngineers represents a sulphuncacid department unit at anAllied Chemical Company plantin Cleveland,Ohio3The recordindicatesthat the Chemical Workers represents productionand maintenance units at fiveof the Employer's plants, two of whichincludesulphuricacid departmentemployeesIt is not clear from the record whetherthere are sulphuric acid departments in the remaining three plantsAt the hearing,the Intervenorwithdrew a previouslyfiled disclaimer ofinterest.205 NLRB No. 71 E. I. DU PONT & COThe steam, air, and cooling water are used throughoutthe plant in the production processes. A small amountof thesteam also isused for heating office space. Mostof the steam and water is produced as a byproduct ofthe sulphuric acid-making process. Additional steamand water are supplied to the plant bya number 18boiler and a pumphouse, both of which are operatedby the sulphuric acid department. There is a plant-wide pipeline system by which the sulphuric acid de-partment employees pump the acid,steam,and airpressure to other departments in accordance with dai-ly telephoned requests from those departments.The nine employees petitioned for by the OperatingEngineers consist of four operator engineers, fourhelper engineers, and one utility man in the sulphuricacid department. One operator engineer and onehelper engineer are on duty during each shift. Al-though Ohio law requires only the former to hold athird class stationary engineer's license, the Employerrequiresthe helper engineers also to hold such licen-ses. Inaddition, there are fivemaintenance men (alsocalled mechanics) and a clerk permanently assignedto the department, and two maintenance men and awelder temporarily assigned to it. The Operating En-gineersdoes not seek to represent these employees.The operatorengineercontrols the entire sulphuricacid production process, performs various tests on theacids, patrols the production area, and directs themaintenancemen regularly assigned to the sulphuricacid department to the source of any day-to-day prob-lems. Inaddition, the operatorengineerdelivers sam-ples of acid to the plant laboratory for testing, picksup some supplies, and receives all calls from otherdepartments requesting pumpings of sulphuric acid.Such calls are received approximately two or threetimes aday. The pumps are operated by the helperengineerswho are responsible for the pumping of sul-phuric acid to other departments and into and out ofstorage. The helperengineersalso load and unloadrailroad cars carrying raw materials and finishedproducts. In addition, they routinely inspect the ma-chines in the adjacent pumphouse building. On thethirdshift, the helperengineerhas the additional re-sponsibility of unlocking the parking lot gates andanswering all incoming telephone calls for the entireplant because the main switchboard is closed.The utility man's position is the job at which newmen arebrought into the department and trained. Theutilityman acquires experience on the job and is re-quired by the Employer to attend school on his owntime to obtain an engineer's license.Once licensed,the utility man progresses as vacancies occur to be-come a helper engineer and then an operator engi-neer.If the utilityman isnot able to acquire thelicenseafter approximately 1 year's training and the553completion of his schooling, he is allowed to bid fora job in another department within the plant.5The full-time clerk permanently assigned to work inthe sulphuric acid department works exclusively withthe helperengineers,and prepares and keeps recordsof all bills for shipment as well as the payroll andother records for the department. The clerk shares anofficewith Production SupervisorMondock. Thedepartment's five permanently assignedmaintenancemen and the maintenance men and welder tempo-rarily assigned to it are responsible for the repair workin all of the departments in production area number1,not just that required to be performed in the sul-phuric acid department although they spend most oftheir working time there.The sulphuric acid department, like all other de-partments in production area number 1, is under theoverall supervision and direction of Walsh, the pro-duction superintendent for area 1. That department,however, is directly supervised by Senior SupervisorWilcox.Wilcox is on duty during the first shift andspends approximately 75 percent of histimesupervis-ing operators in the department. The remainder of histimeisdevoted to duties outside the sulphuric aciddepartment. Wilcox is assisted by Production Super-visorMondock who also supervises the work of thenine employees in the unit petitioned f or by the Oper-ating Engineers as well as the permanently and tem-porarily assigned maintenance men and the welder.During the semiannual repair shutdowns in the sul-phuric acid department, Mondock supervises virtual-ly all of the plant's maintenance forces who aretemporarily assigned to the sulphuric acid departmentfor the duration of the shutdown to perform the ne-cessary repair work.An evaluation of the bargaining history of the em-ployees reveals an established plantwide pattern, withno previous attempts to organize any smaller group ofemployees.Thus, the Intervenor, under variousnames,has represented, and entered into successivecollective-bargaining agreements on behalf of, em-ployees in a production and maintenanceunit sincethe 1930's. It first acquired Board certification on July24, 1969, and was last certified on February 2, 1972,after intervening in a petition filed by the ChemicalWorkers and winning the election. Since the latterdate, it has engaged in collective-bargaining negotia-tions with the Employer. And, while notagreeing ona complete contract, the parties have entered into fourseparate agreements on particular subjects.6 After the5 In the past 10 years, four employees have transferred from the sulphuricacid department to other plant departments Four of the eight present opera-tor engineers and helper engineers and the current utility man have transfer-red into the sulphuric acid department from other plant departments.6 One such agreement is a tuition reimbursement plan by which the utilityContinued 554DECISIONSOF NATIONALLABOR RELATIONS BOARDinstant petitions were filed, the Employer suspendednegotiations pending the resolution of the questionsconcerning representation raised therein.The Operating Engineers contends that the Interve-nor has not adequately represented any of the em-ployees in the production and maintenance unit andparticularly those in the sulphuric acid department. Itrelies on twoinstancesin 1971, one when the Interve-nor declined to represent an operator engineer in atechnical grievance and one where it declined to insti-tute arbitration proceedings on behalf of a single em-ployee. We find that these instances are insufficient toestablish that the Intervenor has not adequately repre-sented the above employees in light of all the evidenceexhibited to the contrary. Thus, during the past yearthe Intervenor processed 45 grievances on behalf ofemployees, one of whom was an operator engineer.Furthermore, employees in the sulphuric acid depart-ment have served on the Intervenor's executive boardand as its president. Recently an operator engineerwas a member of the Intervenor's bargaining commit-tee which negotiated the tuition reimbursement planfor the sulphuric acid department.All employees in the plantwide production andmaintenance unit are paid according to the same wagescale and share the same fringe benefits and medicalprogram. There is a plantwidejob-bidding procedureby which jobs in all departments are posted through-out the plant. The job usually posted for the sulphuricacid department is that of utility man, although thelicensed positions are posted when they become va-cant. All departments in the plant have separate de-partmental overtime procedures. The sulphuric aciddepartment employees report to a separate buildingand use their own change room facilities. The mainte-nance men permanently assigned to that department,however, report to an adjacent building.On the undisputed facts contained in the record, weconclude that a unit consisting of the nine sulphuricacid department employees sought by the OperatingEngineers is inappropriate as a separate craft or de-partmental unit underMallinckrodtstandards.' Not-withstanding the licensing requirement for theoperator engineers and helper engineers and their sep-arate supervision in technical matters, relied on byour dissenting colleague, we note that the record es-tablishes that the operator engineer and helper engi-neers share common supervision with all other plantemployees on the second and third shifts and with themaintenance men assigned to the sulphuric acid de-partment on the first shift. Also, the employees peti-tionedforby the Operating Engineers havesubstantial contact with other plant employees in theregular course of their work. Thus, the operator engi-neers direct and work alongside the maintenance per-sonnel permanently and temporarily assigned toperform repair work in the department; the operatorengineers tell the maintenance men the nature andlocation of mechanical problems and the mainte-nance men notify the operator engineer when repairshave been completed; the operator engineers carryacid samples to other areas of the plant several timesa day; and the operator engineers receive telephonedrequests for pumpings of acid, steam, and air fromemployees in other departments. In addition, employ-ees have bid into and out of the sulphuric acid depart-ment from other plant departments via the plantwidebidding system. The maintenance employees assignedto the sulphuric acid department perform work inother plant departments, and maintenance employeesfrom other departments do repair work in the sulphur-ic acid department under the direction of one of thatdepartment's supervisors. Furthermore, the sulphuricacid department employees have been included in theoverall production and maintenance unit since the1930's, and the evidence fails to establish that theemployees have not been adequately represented bythe Intervenor since that time. Also, employees in thesulphuric acid department have participated in theIntervenor's affairs and no other union has eversought to represent the sulphuric acid department em-ployees in a separate unit.In view of the overlapping supervision of and con-tacts between sulphuric acid department employeesand other plant employees, in general, and, specifical-ly, the frequent day-to-day contacts between the li-censed and unlicensed employees in the sulphuricacid department, the long and stable bargaining histo-ry on a plantwide basis, and the high degree of func-tional integration between the sulphuric acid depart-ment and the operations of the entire plant, we con-clude that the separate interests of the operatorengineers and helper engineers in the sulphuric aciddepartment are so merged into the broader commu-nity of interests shared by all other production andmaintenance employees as to render a separate sul-phuric acid department unit of operator engineersand helper engineers inappropriate. Therefore, weshall dismiss the Operating Engineers petition.8men in the sulphuric acid departmentare reimbursed for the cost of theirschooling toacquire astationaryengineer's license(November 1972) Theother agreements cover a general wage increase(April 10, 1972), a progres-sion-retrogression chart(August 17, 1972), and general hospital and insur-ance benefits(December 1972)iMalhnckrodt Chemical Works, Uranium Division,162 NLRB 387, 3978Mobil Oil Corporation,169 NLRB 259 Having found, for the reasons setforth above, that the unit requested by the Operating Engineers is not appro-priate for collective-bargaining purposes in the circumstances here, itfollows,a fortiori,that it is also not an appropriate unit for severence under the criteriadelineated inMallinckrodt Chemical Works, Uranium Division,162 NLRB387, 397 E. I DU PONT & CO.As noted previously, the Chemical Workers peti-tioned to represent the employees in the productionand maintenance unit currently represented by theIntervenor. Based on the facts discussed above andparticularly the long bargaining history in the overallproduction and maintenance unit and the recentBoard certification of that unit, we find that the fol-lowing employees of the Employer constitute a unit 9appropriate for the purpose of collective bargainingwithin the meaning of Section 9(b) of the Act.:All hourly rated production and maintenanceemployees including fire protection employeesand porters and all salaried office clerical em-ployees, plant clerical employees, and laboratoryemployees, who are nonexempt under the FairLaborStandardsAct,employedattheEmployer's plant located at 2981 IndependenceRoad, Cleveland, Ohio, excluding all confiden-tialemployees, temporary employees, plantnurse, watchmen, and all professional employ-ees, guards and supervisors as defined in the Act.ORDERIt is hereby ordered that the petition filed by theInternational Union of Operating Engineers, AFL-CIO, Local 589, in Case 8-RC-8932 be, and herebyis,dismissed.[Direction of Election andExcelsiorfootnote omit-ted from publication.]MEMBER FANNING,dissenting:As inMobil Oil Corporation,10upon which the ma-jorityreliesto deny severance, I would find a tradi-tional powerhouseunit, asrequested by the OperatingEngineers,appropriate for separate bargaining andgrant a severance election. UntilMobil Oil,as I point-ed out in mydissent inthat case, the published deci-sions of the Board severing powerhouse units fromlarger units were legion." My apprehension thatMo-bilOilmarked the demise of the traditional power-house unitas a unit appropriate for severance wassomewhat allayed inTowmotor,12where a unit of9As we are directing an election in a larger unit than that requested by theOperating Engineers and as the Operating Engineers failed to state whetheritwished to be included on the ballot for such larger unit, we shall permitthe Operating Engineers to be included on the ballot upon written notice tothe Regional Director, within 10 days from the date of this Decision andDirection of Election In the event that the Operating Engineers chooses tobe included on the ballot,those employees eligible to vote shall vote whetheror not they desire to be represented for collective-bargaining purposes byInternational ChemicalWorkers Union,AFL-CIO,Local 589,or by theFederation of Independent Unions,Du Pont System,Local 5,or by none ofthe above1s169 NLRB 25911IdIn 12555powerhouse employees was granted a severance elec-tion.However, unlike the other majority member onthat decision, I did not rely on the special circum-stances of the powerhouse operation being a new op-eration recently accreted, but on special skills andseparate supervision of its employees. Now it appearsthat the apprehensions I expressed inMobil Oilwerewell founded.In my opinion there is little to distinguishthis casefromTowmotorwithout giving undue weight to a longbargaining history by the Federation of IndependentUnions, Du Pont Systems, Local 5. For as inTowmo-torwe are dealing with a traditional departmentalgrouping of skilled employees who work exclusivelyin a separate area. In fact, they work in a separatebuilding, have their own change area, and enjoy sepa-rate immediate supervision. All of the operator engi-neers and helper engineers are required by theemployer to be licensed as stationaryengineers,"though the State requires only one such per shift. Onlyas to these engineers is overtime restricted to the samejob classification, and plantwide posting of openingsfor a stationary engineer has no significance. Only thepost of utility man is actually filledas a result ofposting.In finding severance inappropriate the majority re-lies onalleged employee interchange and contact withunlicensed employees. With all due respect I submitthat the contact of the powerhouse employees withother employees is at best minimal. The majoritystressesthe fact that five maintenance employees arepermanently assigned to the contact department, anamethe Employer uses interchangeably with sul-phuric acid department, and that Petitioner does notseek to represent them. Even the Employer admitsthat these five employees though "assigned" to thedepartment "are not a part of it." They are on thepayroll of the construction and repair department andreport to their own maintenance building where theyhave their own change and lunch area. They are sepa-rately supervised and responsible not only for mainte-nance and repairs in the contact department but alsothe repair work in all the departments of productionarea number 1, the latter being one of the two produc-tionareasinto which this large complex is divided.Nor, as suggested by the majority, do the engineerswork side by side with the maintenance employees.When repairs are necessary in the contact department(themaintenance employees work only on the firstshift) the engineers merely shut down the equipmentinvolved so that the maintenance employees can12Towmotor Corporation,187 NLRB 1027, MemberJenkins dissenting13The ninth employee,classified as a "utility man," is required by theemployer toobtain a stationaryengineer's license within a year or leave thesulphuricacid (contractdepartment herein)departmentAll three classifica-tions are herein referred to as engineers 556DECISIONS OF NATIONAL LABOR RELATIONS BOARDmake the required repairs in safety. The engineers donot work with the maintenance men. The clerk as-signed to the contact department, another alleged ex-ample of integrated work functions, is under separatesupervision and has no contact with the operator engi-neers.His bookkeeping responsibility involves con-tactonlywith the helper engineers and this isminimal. The engineers' contact with the remainderof the approximately 200 employees is limited to thetelephone. Thus the engineers receive one call per dayfrom one department, and about two calls per weekfrom various other departments, concerning the sup-ply of steam, air, and cooling water.The majority also emphasizes shared common su-pervision with other plant employees. Yet Depart-ment SupervisorWilcox,who is licensed, isadmittedly the primary supervisor of the engineersand supervises them with respect to all technical mat-ters. Itappears that the 25 percent of his time spentoutside the department is occasioned by his responsi-bility for steam, air, and water pressure throughout"this complex plant facility." Although the EmployerwitnessestestifiedWilcox is assisted by ProductionSupervisor Mondock, who is not a stationary engi-neer, the record reveals little of Mondock's duties orresponsibilities except that he is the foreman for themaintenance employees. Wilcox does not assign workto the maintenance employees, "because they're his[Mondock's] men."The majority also notes that the area 1 night-shiftsupervisor supervises the entire plant, all 25 buildings.He is not a licensed engineer and it is obvious that hedoes not actually supervise the contact department. Itappears that his so-called supervision is at most a briefvisit that may occur during the shift to see that in alldepartments the Employer's production process isrunning smoothly. Moreover, Department SupervisorWilcox is on 24-hour call. If a technical problem arisesin the contact department on the night shift, Wilcoxis notified.Wilcox admitted that the night-shift super-visors are incapable of operating the contact unit.In the final analysis the majority's decision hereinis grounded on the same factor relied on by the major-ity inMobil Oiland the only factor which distinguish-esTowmotor-thelong bargaining history on aplantwide basis. In that connection inMobil Oil, Istated:My colleagues emphasize particularly the"long and stable" bargaining history . . . asground for denying these powerhouse employeesdemocratic expression. Are they saying that theseemployees . . . have had satisfactory representa-tion because their inclusionin anoverall unit. .. has been unaccompanied by laborstrife?UnderMallinckrodt,are groups traditionallygranted separate representation to be required todemonstrate an unstable bargaining history byovert protest actions in order to qualify for sepa-rate representation? The adequacy of employeerepresentation, it seems to me, is better judged byemployee reaction expressed by vote in an appro-priate separate unit or voting group rather thanby Board fiat based solely on the presumptionthat denial of opportunity to sever willnecessari-ly prolong stability. Separate seniority and topwages under the contract . . . may also, to mycolleagues, seem like satisfactory representa-tion-though it is difficult to understand howthesesamefactors are convincinglyconsistentwith a merger of interest with rank-and-file em-ployees-but to the employees concerned theproblem of satisfactory representation may befocused on entirely different conditions of em-ployment. Why now should the Board substituteits judgment in this regard for the hopes anddesires of a majority of the employee group?Again I am compelled to ask why the Board shouldsubstitute its judgment for that of the employees.14 Inthis connection I note that at the time of the hearingonly one of the nine employees involved herein wasa member of the Independent.In conclusion I believe these employees should beafforded an opportunity to decide if they desire to berepresented by the Operating Engineers which hastraditionally represented and is fully qualified to rep-resentsuch employees. I would, consistent with whatIbelieve to be the statutory intent," grant severanceand let this traditional group with separate skills de-cide its own fate by means of a self-determinationelection.14 In this regard I am obliged to note that it does appear that the Indepen-dent is in the process of dissolution and that the Independent's efforts havebeen less than adequate in connection with the engineers'grievances Thusithas declined to represent one engineer because of the technical nature ofhis grievance and declined to institute arbitration proceedings on behalf ofa single engineer presumably because of the expense involved Finally in thegrievance of engineer Pease,who originally refused Independent representa-tion, although the Independent and the Employer agreed Pease would receiveno reprimand, he nevertheless received the reprimand shortly thereafter,contraryto the agreementis Sec 9(b)